DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/17/2022 is being acknowledged and considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group I, Species I, claims 1-12 in the reply filed on 4/18/2022 is acknowledged. Newly added claims 21-28 are acknowledged and considered.

REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The Rejections
Claims 1-3, 9-11 and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kao et al. (U.S. Pat. App. Pub. No. 2017/0200697).
Kao discloses, as seen in Figures 1H and 3D, a semiconductor device structure with
(1) a substrate (110) with a front surface and a back surface opposite to the front surface; 
a semiconductor device (130) with a first surface and a second surface opposite to the first surface disposed on the substrate (110), wherein the first surface is disposed on the front surface of the substrate (110) and the second surface is disposed on the back surface of the substrate (110); 
first (113) and second (152) interconnect structures disposed on the first and second surfaces of the semiconductor device (130), respectively; 
first (191) and second (140) inter-layer dielectric (ILD) layers disposed on the front and back surfaces of the substrate (110), respectively; and 
a through-circuit via (TCV) (H2/R2) disposed in the first (113) and second (152) interconnect structures, the first (191) and second (140) ILD layers, and the substrate (110), 
wherein the TCV (H2/R2) is spaced apart from the semiconductor device (130) by a portion of the substrate (110) and portions of the first (191) and second (140) ILD layers, and 
wherein a first end of the TCV (H2/R2) is connected to a conductive line (C1) of the first interconnect structure (113) and a second (152) end of the TCV (H2/R2) is connected to a conductive line (C1) of the second interconnect structure (152) (see Figure 1H); 
(2) wherein the TCV (H2/R2) and the conductive line (C1) of the second interconnect structure (152) is a dual damascene structure (see Figure 1H); 
(3) wherein a diameter of the second end of the TCV (H2/R2) is greater than a diameter of the first end of the TCV (H2/R2) (see Figure 1H); 
(9) wherein a gate structure of the semiconductor device (130) is electrically connected to an other conductive line of the second interconnect structure (152) through the TCV (H2/R2) (see Figure 1H); 
(10) wherein the semiconductor device (130) comprises a source/drain region (NO LABEL) and a contact structure (154) disposed on the source/drain region (NO LABEL) through the back surface of the substrate (110), and wherein the contact structure (154) is electrically connected to an other conductive line of the first interconnect structure (113) through the TCV (H2/R2) (see Figure 1H); 
(11) wherein the TCV (H2/R2) comprises a first TCV (R2) and a second TCV (H2) disposed on the first TCV (R2) (see Figure 1H);
(25) a substrate (310) comprising first and second surfaces; 
a semiconductor device (134) comprising: a source/drain region (NO LABEL) disposed in the substrate (310), and a contact structure (154) disposed on the source/drain region (NO LABEL); 
first 320/330) and second (254) interconnect structures disposed on the first and second surfaces of the substrate (310), respectively; and 
a via (H2) extending from a conductive line of the first interconnect structure (320/330) to a conductive line of the second interconnect structure (254), wherein the via (H2) comprises a conductive pad (152) on a same surface level as the contact structure (154) (see Figure 3D); 
(26) wherein the via (H2) further comprises first and second vias disposed on the conductive pad (152) (see Figure 3D); 
(27) wherein the conductive pad (152) and the contact structure (154) comprises similar material (see [0033] & [0034]).

Claims 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (U.S. Pat. App. Pub. No. 2020/0075483).
Zhou discloses, as shown in Figure, a semiconductor device having
(21) a device layer (102) with a first surface and a second surface opposite to the first surface; 
a first interconnect structure (104) disposed on the first surface of the device layer (102); 
a second interconnect structure (204) disposed on the second surface of the device layer (102); and 
a via (41) extending through the device layer (102) and the first (104) and second (204) interconnect structures, wherein a first end of the via (41) is connected to a conductive line (106) of the first interconnect structure (104) and a second end of the via (41) is connected to a conductive line (106) of the second interconnect structure (204), and wherein the via (41) and the conductive line (106) of the second interconnect structure (204) is a dual damascene structure (see Figure 1); 
(22) wherein the via comprises a stack of first and second vias, and wherein an interface between the first and second vias is disposed on the second surface of the device layer (see Figure 1); 
(23) wherein the via (41) comprises a stack of first (41b) and second (41c) vias, and wherein tapered ends of the first (41c) and second (41c) vias are in physical contact with each other (see Figure 1). 

REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The Rejections
Claims 4-8 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kao et al. (U.S. Pat. App. Pub. No. 2017/0200697) in view of Zeng (U.S. Pat. App. Pub. No. 2020/0075459).
Kao teaches all the claimed limitations except for wherein a ratio between a diameter of the first end of the TCV and a width of the conductive line of the first interconnect structure ranges from about 1:1 to about 1:10; wherein a ratio between a diameter of the second end of the TCV and a width of the conductive line of the second interconnect structure ranges from about 1:1 to about 1:10; wherein a ratio between a diameter of the second end of the TCV and a width of a contact structure of the semiconductor device ranges from about 1:1 to about 50:1; wherein a distance between the TCV and a gate structure of the semiconductor device is about 3 times to about 50 times greater than a diameter of the second end of the TCV; wherein a ratio between a diameter of an end of the via and a width of the contact structure is about 1:1 to about 50:1; wherein the TCV (H2/R2) comprises a conductive liner and a conductive plug disposed on the conductive liner.  However, Zeng discloses a semiconductor device having (8) wherein the TCV (61/62/63) comprises a conductive liner (41) and a conductive plug (42) disposed on the conductive liner (41) (see Figure 10). 
Kao and Zeng are both analogous art because both are directed to a semiconductor devices including a first and second interconnections and one of ordinary skill in the art would have had a reasonable expectation of success to modify teaching of Zeng into Kao because they are from the same field of endeavor. Even through, Kao and Zeng do not explicitly describe wherein a ratio between a diameter of the first end of the TCV and a width of the conductive line of the first interconnect structure ranges from about 1:1 to about 1:10; wherein a ratio between a diameter of the second end of the TCV and a width of the conductive line of the second interconnect structure ranges from about 1:1 to about 1:10; wherein a ratio between a diameter of the second end of the TCV and a width of a contact structure of the semiconductor device ranges from about 1:1 to about 50:1; wherein a distance between the TCV and a gate structure of the semiconductor device is about 3 times to about 50 times greater than a diameter of the second end of the TCV; wherein a ratio between a diameter of an end of the via and a width of the contact structure is about 1:1 to about 50:1 are considered to be obvious.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Kao and Zeng since it has been held that where the general conditions of a claim are disclosed in the prior ad, discovering the optimum or workable ranges involves only routine skill in the art and it is noted that the applicant does not disclose criticality in the ranges claimed. In re Aller, 105 USPQ 233 (see MPEP 2144.05).  
Allowable Subject Matter
Claims 12 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A LUU whose telephone number is (571)272-1902. The examiner can normally be reached M - F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUONG A LUU/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        May 19, 2022